DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-19 of US Application No. 16/818,665 are currently pending and have been examined.  Applicant amended claim 15. Claims 1-14 and 20 were previously withdrawn. Claims 1-14 and 20 are canceled via Examiner’s Amendment.  
Claims 15-19 are allowed. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 21 March 2022, with respect to the rejection of claims 15-19 under 35 USC § 103 have been fully considered and are persuasive. The instant rejections are withdrawn. 

Allowable Subject Matter
Claims 15-19 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Steketee et al. (US 2017/0372534 A1, “Steketee”) in view of Merg et al. (US 2013/0317694 A1, “Merg”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Steketee, discloses a monitoring and maintenance system that utilizes imperial and theoretical data to compare parts, vehicles, users, regions, wear intensity indexes over time and tracking information to provide a sophisticated data collection system for heavy-duty equipment or rental equipment. This 

Merg discloses a computing device may be configured to receive vehicle information including identification information of a vehicle and/or information describing condition of the vehicle. The computing device also may be configured to match the vehicle information to content of a vehicle repair database so as to identify repair information relating to the vehicle. The computing device further may be configured to receive geographic information identifying a geographic location relating to the vehicle. The computing device also may be configured to provide, to a communication network, a subset of the identified repair information based on the geographic information. The service advisor may be able to access the subset of the identified repair information on a display device coupled to the computing device.

With respect to independent claim 15, Steketee taken either individually or in combination with other prior art of record fails to teach or suggest: wherein the remote server is configured to determine a particle load of the filter element based on the scanned and input information and information from the environmental parameter database.
 
Claims 16-19 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIMS:
1-14. (Canceled)
20. (Canceled).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666